NOTE: This order is nonprecedential.

  muiteb ~tates (!Court of §ppeaIs
      for tbe jfeberaI (!Circuit

                 IN RE FINJAN, INC.


                      2011-1542
             (Reexamination No. 90/008,684)


    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                       ORDER
    The appellee responds to the court's order concerning
the court's decision in In re Antor Media, 689 F.3d 1282
(Fed. Cir. 2012).
   Upon consideration thereof,
   IT Is ORDERED THAT:
    (1) The stay of proceedings is lifted and this case is
ready for assignment to a merits panel.
    (2) A copy of the appellee's response shall be trans-
mitted to the merits panel assigned to hear this case.
INREFINJAN                                             2

                            FOR THE COURT


     NOV 09 2012            /s/ Jan Horbaly
        Date                Jan Horbaly
                            Clerk
cc: Paul J. Andre, Esq.
    Raymond T. Chen, Esq.
s8

                                         cOUnf~'F'l~PEALS
                                    u.S.THE FEDERJ'J. cmculTFOR
                                          NOV 09 ~Ull
                                              JAN HOH8Al.Y
                                                Cl.ERK